Citation Nr: 1625858	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-26 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a respiratory disability associated with asbestos exposure.

2.  Entitlement to service connection for groin pain.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for somnambulism.


REPRESENTATION

Appellant represented by:	James M. McElfresh II




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Fort Harrison, Montana.  Jurisdiction has since been transferred to the RO in Sal Lake City, Utah. 

The Veteran testified in front of the undersigned Veterans Law Judge at a videoconference held in May 2015.  A hearing transcript is associated with the claims folder.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks service connection for somnambulism, an acquired psychiatric disorder, a disability associated with groin pain and a respiratory disability to include as due to exposure to asbestos.  After a review of the claim file, the Board finds that additional development is needed prior to deciding these issues.

In regards to a disability associated with groin pain, a February 1969 enlistment physical noted that the Veteran had a hydrocele when he was five years old.  Service treatment records show that in September 1969, he complained of right groin pain.  At the time, an old surgical scar from hernia repair as a child was noted.  At the September 1970 separation physical, a six inch scar from a right groin hydrocele repair as an infant was noted.  At the May 2015 videoconference hearing, the Veteran testified he has continued to experience groin pain since service.  The Veteran has not been afforded a VA examination to determine if he currently has a disability related to groin pain.  On remand, he should be afforded a VA examination.

In regards to the issue of an acquired psychiatric disorder, the Veteran has argued that his currently suffers from depression and anxiety which was aggravated by an incident in service where he witnessed a fellow sailor getting wrapped up on a rope and being dragged through a hole at the bough of the ship where the anchor lines go through and being killed.  He has also argued that his depression and anxiety are aggravated by his service connected hearing loss and tinnitus.

The Veteran was afforded a VA examination in July 2013.  At the time, the examiner found that the Veteran's depression and anxiety clearly pre-existed service based on the Veteran's own accounts of his psychiatric history.  The examiner provided an opinion that the Veteran's current generalized anxiety disorder had not been aggravated by service.  The Veteran's claimed stressor was noted, but the examiner stated that there was nothing in the records to corroborate the story.  A review of the file reveals that the RO has not tried to corroborate the claimed in-service incident.  Therefore, the Board finds that efforts should be made to corroborate the claimed stressor.  If it is corroborated a new VA medical opinion as to the etiology of the currently diagnosed acquired psychiatric disorder should be obtained.  

Furthermore, the July 2013 VA examiner opined that the Veteran's depression and anxiety were not aggravated by his hearing loss as the Veteran did not mention hearing loss as a cause of distress or anxiety during the examination.  Since the examination, however, the Veteran has submitted various statement wherein he argues that his hearing loss and tinnitus cause anxiety and aggravate his psychiatric disability.  Moreover, he has submitted internet articles that show that hearing loss may aggravate  a psychiatric disability.  Considering the Veteran's arguments and the evidence submitted, the Board finds that a new opinion as to the relationship between the Veteran's depression and anxiety and his hearing loss and tinnitus is needed.

As to the respiratory disability, the Veteran has made several arguments.  The Veteran has stated that he was part of a research project for an anti-viral drug, MF02203074018.  He argues that exposure to this experimental drug has caused his respiratory disability.  In the alternative, he has argued that he was exposed to asbestos in service and he now has an asbestos related respiratory disability.

In regards to the asbestos exposure, the Veteran was afforded a VA examination in June 2014.  At the time, the examiner found he did not have asbestosis.  The examiner noted an August 2013 chest X-ray which was normal, and a September 2013 computer tomography (CT) scan which was negative for pleural plaques or other evidence of asbestosis.  

A review of the file reveals that the only CT scan of record is a private CT scan of September 2013 which the Board assumes is the CT scan referenced by the June 2014 VA examiner.  A review of the private treatment records of September 2013 note that a CAT scan was advised because of pleural changes on his x-ray and the CAT scan showed mild pleural asbestosis in just a few small spots.  It was noted that he was advised to get another CAT scan in three years.  

The Veteran has not been afforded a CAT scan since September 2013.  Indeed, the June 2014 VA examination relied on the September 2013 CT scan.  Considering the discrepancy in the findings noted by the VA examiner and the private physician, and considering that a new CT scan was advised in three years, the Board finds that a new examination is needed which includes getting a CT scan, to properly determine if the Veteran has a current respiratory disability associated with asbestos exposure.  

In regard to the claim of participation in drug experiments, the RO has not made an attempt to corroborate the Veteran's claims.  On remand, an attempt should be made to corroborate the Veteran's claims.  

Finally, in regards to the issues of somnambulism and a disability related to groin pain, the Veteran has argued that his claimed disabilities pre-existed service and were aggravated by service.  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
A review of the claim file shows that the duty to notify has not been met as to these two issues.  Indeed, the Veteran was not provided a notice letter with regards to these issues at any time during the appeal period.  Therefore, the Board finds that the issues must be remanded to cure this procedural defect.

Accordingly, the case is REMANDED for the following action:
 
1. The AOJ should take appropriate steps to send the Veteran a VCAA compliant notice letter with respect to his claim for service connection for a disability manifested by groin pain and somnambulism.

2. The AOJ should contact the Veteran and request that he provide any evidence in his possession regarding the claimed research project he was involved in while in service for an anti-viral drug.  The Veteran should be requested to provide dates of the experiment and the name of the experiment.  Upon receipt of the requested information from the Veteran, the AOJ should make any necessary efforts to corroborate the Veteran's claims of participation in a research project in service.  

3. The AOJ should contact the Veteran and request that he provide the date of the claimed stressor of witnessing the death of a fellow sailor on board the ship.  Upon receipt of the requested information from the Veteran, the AOJ should make any necessary efforts to corroborate the claimed stressor with the appropriate service department(s).  

4. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any disability associated with groin pain.  The claim folder should be made accessible to the examiner for their review and the examiner should state that a review of the file was conducted.  All appropriate tests should be conducted.  After a physical examination of the Veteran, the examiner should state whether there is any pathology (disease or injury) associated with the Veteran's complaints of groin pain.  If a disability is found, the examiner should provide an opinion as to whether the disability was at least as likely as not caused by or aggravated by service, or whether such etiology is unlikely.  A complete rationale for any opinion rendered should be provided.

5. Schedule the Veteran for a psychiatric VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder, to include anxiety and depression.  The claim folder should be made accessible to the examiner for their review and the examiner should state that a review of the file was conducted.  All appropriate tests should be conducted.  If the claimed stressor of witnessing the death of a fellow sailor while serving on board a ship is corroborated, the examiner should offer an opinion as to whether the Veteran's acquired psychiatric disorder was caused by or aggravated beyond its natural progression by the claimed stressor or whether such etiology is unlikely.  The examiner should also provide an opinion as to whether any diagnosed acquired psychiatric disorder was aggravated by his service connected hearing loss and tinnitus.  In providing this opinion, the examiner should consider the Veteran's lay assertions that his hearing loss has caused him anxiety and should discuss the internet articles submitted by the Veteran in  support of his arguments.  A complete rationale for any opinion rendered should be provided. 

If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




